UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 11-1720
                                       __________

                               FRED WILSON, Appellant

                                            v.

                SUPERINTENDENT OF SCI HUNTINGDON;
       THE DISTRICT ATTORNEY OF THE COUNTY OF PHILADELPHIA;
        THE ATTORNEY GENERAL OF THE STATE OF PENNSYLVANIA
                            __________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania

                                (D.C. No. 2-09-cv-04797)
                     District Judge: The Honorable John R. Padova

                                ARGUED April 17, 2012

            BEFORE: SCIRICA, AMBRO, and NYGAARD, Circuit Judges

                              (Opinion Filed May 16, 2012)
                                      __________

                            ORDER AMENDING OPINION
                                   __________

        It is ordered that the opinion in the above case, filed on May 16, 2012, be amended
as follows:

       On the first page of the caption, delete “[Argued]” after Adrian N. Roe, Esq.

       This amendment does not change the date of filing, May 16, 2012.

                                                 By the Court,

                                                 /s/ Richard L. Nygaard
                                                 Circuit Judge
Dated: 21 May 2012